Napton, Judge,
delivered the opinion of the court.
This action was upon a judgment rendered in 1853 by the Court of Common Pleas of Centre Comity in the State of Pennsylvania, against the defendant, Stover and his partner in business, Zellers. The judgment was subsequently revived against Stover in 1869. after the removal of Stover to this State. The original judgment was upon confession entered by the attorney of the defendants.
The defense proposed in this suit here was, that the defendant, Stover, never authorized the attorney in Pennsylvania to appear for him, or to confess judgment against him, and that such entry and confession were fraudulent.
Upon the trial, evidence was offered to support the plea, hut the court instructed the jury to exclude from their consideration this evidence, in which defendant stated that said attorney, without authority, entered an appearance for him and confessed judgment.
A judgment was rendered for plaintiff, and the only'question here is, whether the record of the judgment in Pennsylvania was conclusive as to the jurisdiction of the Pennsylvania Court, it appearing affirmatively from the record that the court had jurisdiction. This question has been recently decided by the Supreme Court of the United States in the case of Thompson vs. Whitman, (18 Wall., 457,) and as it mainly depends on the construction of that provision of the constitution of the United States which declares, that full faith and credit shall be given in each State to the judicial proceedings of every other State, the decision of that court may be regarded as an authoritative settlement of the question. The *89opinion also, is in accordance with the latest adjudication of the question here by this court in the case of Marx vs. Fore, 51 Mo., 69.
Want of jurisdiction, it is now held, may be shown either as to the subject matter or the person, or, in the proceedings in rem, as to the thing, although the record may recite facts necessary to give the court jurisdiction. Upon the jurisdictional question, the record may. be contradicted.
This judgment must therefore be reversed, as the Circuit Court held that the recitals in the record of the defendant’s appearance were conclusive, and the jury was directed to disregard the evidence on this subject.
Judgment reversed and case remanded;
the other judges concur except Judge Vories, who is absent.